Citation Nr: 1511920	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1993 to July 1995.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for a bilateral hip disability is adjudicated.  

Service treatment records (STRs) are negative for evidence of any hip disorder.  

An April 2009 VA treatment record indicates the Veteran reported a history of pain in both hips for the past ten years with muscle spasms in the back of her thighs since 1993.  The hips had full range of motion with no discomfort, current spasm, or tightness in the hamstrings.

According to a June 2009 VA treatment note, the Veteran reported low back and buttock "hip" pain that bothered her while exercising.  The VA orthopedic physician stated that the pain was muscular and that the Veteran had normal hip joints.

In July 2009, the Veteran stated that coincident to transporting personnel across the Mississippi river in active service, she was required to jump or leap from the boat to a floating barge every day.  She stated that the jumping aggravated pain in her feet that began in boot camp and caused spasms that originated in her hips.  She indicated that she reported the pain and spasms in her hips to naval medical staff and they told her to exercise more.  The Veteran stated that she currently had increased hip pain, decreased range of motion, and flare-ups of pain in the hips and feet that lasted three to four days at a time.  

In September 2009, M.W. reported that the she knew the Veteran from working at a private hospital and that she recalled the Veteran seeking medical attention for hip and foot pain during service.  She stated that the Veteran had complained about hip pain for some time.  

In connection with September 2009 private treatment at Trinity Medical Center, the Veteran reported decreased exercise due to bilateral hip pain that was increasing in severity.  She reported the having symptoms of clicking and hip pain since 2005 and was assessed with bilateral hip pain.

In a September 2009 VA examination, the Veteran reported that bilateral hip pain began during basic training in 1994, with no specific injury, and that it progressively worsened with increased frequency and intensity.  She stated medical personnel diagnosed recurrent hip spasm that had continued ever since.  The examiner noted antalgic gait with abnormal motion and guarding of movement and that the hip joints were positive for instability, pain, stiffness, with severe, weekly flare-ups but no deformity, giving way, weakness, incoordination, decreased speed of joint motion, dislocation, subluxation, locking, effusions, or inflammation.  An X-ray report provides an impression of no abnormalities of either hip.  The examiner diagnosed bilateral hip strain, recurrent.  The examiner opined that the bilateral hip condition was less likely as not caused by or a result of active service because the service records were silent for any hip conditions, VA records documented bilateral hip pain as muscular pain only with exercising, and the examination findings were consistent with chronic and recurrent bilateral hip strain with normal X-rays.

According to a February 2010 private treatment record, the Veteran reported ongoing pain in the right hip for several years and discomfort with forced adduction of the right hip.  An X-ray study disclosed no evidence of acute fracture, dislocation, soft tissue calcification, or osteolytic lesions.  Dr. S.G. indicated the findings were consistent with, "perhaps an anterior labral tear, with no evidence of significant hip flexor tendinitis and no definitive diagnosis for her complaints of popping and clicking."  In March 2010, Dr. S.G. confirmed a diagnosis of anterior labral tear.

In connection with March 2010 private physical therapy, the Veteran reported the onset of right hip clicking and popping around 1999 that progressively worsened.  She indicated that current symptoms included unstable hip, mild loss of motion or stiffness, and marked popping and crepitus.

In a November 2010 notice of disagreement, the Veteran stated that her private physician and physical therapist told her the labral tear in the right hip most likely occurred from trauma or excessive running.  The Veteran contended that the trauma occurred while jumping off boats in active service and explained that she did not report hip pain on active duty because she did not feel the complaints would be taken seriously.  

The Veteran submitted treatise information indicating that a hip labral tear involved the ring of soft elastic tissue outside the rim of the socket of the hip joint that holds the ball at the top of the femur in place.  The treatise information notes that a tear can cause pain or a catching sensation and stiffness caused by trauma, structural abnormalities, or repetitive motion.

A November 2011 VA treatment record provides an impression of bilateral hip pain and clicking, and notes that the Veteran received private treatment, an X-ray study was negative, and a private MRI showed an early/subtle tear of the labrum.  

According to a November 2012 private treatment note from Trinity Medical Center, the Veteran reported a history of bilateral hip pain secondary to service training with an X-ray finding of right hip labral tear.  The treatment provider opined that bilateral foot pain was caused by right hip chronic pain and disalignment.

In December 2012, the Veteran stated that a private doctor told her she had a right hip labral tear, physical therapy to strengthen the hip muscles did not fully return her to prior activity levels, and that she was unable to sit or stand for long periods or depend on the right hip for support.  She stated that her hip condition had existed for more than ten years and was caused by constant jumping and leaping in active duty.  She reported that the continual pain in the right hip caused her to limp and feel unsteady, and that it affected her work.

In December 2012, T.J. submitted a letter reporting that he had witnessed the Veteran's bilateral hip, leg, and foot pain for the past ten years and that it caused her to be unable to move, play, run, travel, or work for long periods.  T.J. reported that he witnessed the Veteran fall during presentations due to unstable hips.  T.J. also noted in July 2009 that the Veteran worked at a naval support boat house doing a number of physical jobs that involved jumping from the dock to the boat, painting, and hauling heavy equipment.  He recalled that she complained about bilateral hip and foot pain that caused her to limp, take breaks, fall, and cry.  

In a March 2013 VA Form 9, the Veteran reported that she complained of hip pain in service but only received civilian medical treatment.  She contended that the only physical activities that would have caused her hip pain occurred in service; her duties as a seaman and bow hook required her to jump or leap to attach a bow line in order to land her boat and she believed that the constant jumping and leaping caused her hip pain.  

The Board finds the September 2009 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the September 2009 VA examiner only considered the symptoms presented at the examination, but failed to provide an opinion on all bilateral hip disorders present during the period of the claim, to include right hip labral tear.  Additionally, the VA examiner failed to address all evidence of record when concluding that the Veteran's bilateral hip disability was not related to service because service records were silent for any hip conditions and VA treatment records documented bilateral hip pain as muscular pain only with exercising.  Specifically, the examiner failed to comment on competent lay statements from the Veteran, T.J., and M.W., indicating that the Veteran experienced bilateral hip pain while performing duties in active service.  Additionally, the examiner did not address the Veteran's contentions that her bilateral pain began in service and progressively worsened ever since.  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from January 2014 to the present.
 
Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from January 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all hip disorders present during the period of the claim.  The examination should be performed by a person other than the person who performed the September 2009 examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the Veteran's pertinent history and the prior examination results, the examiner should identify each hip disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to any in-service disease, event, or injury.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  See 38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

